EDMONDS, P. J.,
concurring.
The commissioner’s legal conclusion, or “rule,” as the majority characterizes it, is dependent on his ultimate findings of fact. I write separately in this case because I believe that there is not substantial evidence to support the commissioner’s findings, a point that the majority fails to address. Moreover, the legal conclusion that the commissioner draws from the evidence is not based on substantial reason. The following explains my positions.
In its first assignment of error, employer argues,
“The Commissioner held, without citing any controlling authority, that two employees hired by [employer] were ‘replacement workers’ as defined by ORS 659.484(1). The Commissioner further held that complainant was automatically entitled to any hours worked by these ‘replacement workers’ after complainant requested a return to work. Given the facts in this case, the Commissioner’s unsupported legal conclusion [that the employees were ‘replacement workers’] was in error.”
*322(Footnotes omitted.) The commissioner counters that employer violated complainant’s rights under former ORS 659.484(1), renumbered as ORS 659A.171(1), “when it initially refused to schedule her for any hours, instead giving hours to Garfield and Crain, one or both of whom occupied [complainant’s] former position.”
The statutory section that is relevant to employer’s assignment provides that
“[a]fter returning to work after taking family leave * * * an eligible employee is entitled to be restored to the position of employment held by the employee when leave commenced * * * without regard to whether the employer filled the position with a replacement worker during the period of family leave.”
Former ORS 659.484(1).
In light of that section, the commissioner found that “[w]hen Complainant was hired, [employer] did not promise Complainant a specific schedule or number of hours she would work per week.” As “ultimate findings of fact,” (emphasis omitted), he found, in relevant part,
“6) During Complainant’s absence, [employer] hired two housekeepers, [Garfield and Crain], on an as-needed basis to perform work that Complainant would have performed, had she not been off work on parental leave.
* if: * *
“9) [Employer] did not assign any work hours to Complainant between September 25 and September 30, 1998. During that period, Garfield and Crain worked a total of 27 hours that Complainant could have worked.
“10) Between October 1 and October 15, 1998, Crain worked a total of 16.75 hours that Complainant could have worked. Complainant worked only 10.25 hours in that time. Had [employer] restored Complainant to her former position, she would have worked a total of 27 hours during that two week period.”
Because complainant reported that she was ready to return to work on September 24, and based on his findings, the commissioner concluded that Garfield and Crain were “replacement workers” within the meaning of former ORS *323659.484(1). Employer argues correctly that the evidence is unequivocal that it hired all housekeepers on an “as needed” basis and that it never guaranteed hours to any housekeeper. Moreover, the evidence shows that the workload was not divided equally among the housekeepers. Rather, according to the commissioner’s findings, the number of hours worked by each housekeeper for any particular time period varied. Consequently, at the time that complainant took family leave, she was an on-call housekeeper1 and the number of hours that she was given to work was dependent on the arbitrary discretion of her employer. The commissioner’s finding that complainant would have worked the hours worked by Garfield and Crain is not supported by the evidence.
As the majority correctly points out, the determination whether employer has violated complainant’s reinstatement rights under former ORS 659.484(1) after completion of family leave depends on whether the bureau could prove that complainant would have worked the hours that Garfield and Crain worked, had she not taken family leave. Employer’s need for housekeepers is dependent on the tourist industry and the occupancy rates of its rooms. Consequently, employer retained the discretion to use its pool of housekeeping workers in a manner that resulted in a fluctuating number of workers and number of hours worked by any particular housekeeper. There appears to have been no effort by employer to divide the existing workload equally among the housekeeping employees at any given time.
For example, employer employed 11 housekeepers in July 1998, before complainant went on leave. None of those workers worked an equal numbers of hours for that period. During the time that complainant was on leave, eight workers left. By the time that complainant was ready to return to work, employer employed only five housekeepers, including Garfield and Crain, who had been hired after complainant went on leave. Again, for that particular time *324period, all the workers worked different numbers of hours. In sum, it appears that at all relevant times, housekeepers were not guaranteed any particular number of work hours.
Nonetheless, in the face of that evidence, the commissioner reached the conclusion that Garfield and Crain were “replacement workers” within the meaning of the statute. “To replace someone” means “to take the place of: serve as a substitute for or successor of [.]” Webster’s Third New Int’l Dictionary 1925 (unabridged 1993). Because complainant’s only right under the statute upon reinstatement was to become a member of the pool without any guaranteed work hours, it is difficult to perceive, under the facts as found by the commissioner in this case, how Garfield and Crain “substituted” for complainant or worked “her work hours” within the ordinary meaning of the phrase “replacement worker.”
In his ruling, the commissioner attempted to reason around the deficiency in the evidence. He ruled that any worker hired during complainant’s absence was a “replacement worker” ipso facto and that, because Garfield and Crain worked hours that complainant could have worked, employer violated the Oregon Family Leave Act. His conclusion is erroneous because there is not substantial evidence in the record to support his ultimate findings that Garfield and Crain worked the particular hours that claimant would have worked, had she not gone on family leave. Moreover, the commissioner’s legal conclusion that Garfield and Crain were “replacement workers” for complainant on those facts is a non sequitur. It is not reasonable to conclude from the fact that Garfield and Crain were hired after complainant left that the hours they worked were “replacement hours” for the hours that complainant would have worked, had she not gone on family leave.
On remand, the commissioner must do more than adjust the focus of his proposed rule of law. He must look behind his ultimate findings of fact and determine whether, in fact, the record supports a finding that the work done by Garfield and Crain “replaced” the work that would necessarily have been done by complainant, had she not gone on leave. That is the factual inquiry that former ORS 659.484(1) requires, and it cannot be satisfied by conclusory “ultimate *325findings” that are unsupported by the evidence, or legal reasoning that attempts to bridge evidentiary gaps in the record.2

 In light of the “on call” employment arrangement in this case, an important factual issue is whether Garfield or Crain was hired to take complainant’s place when she took family leave. The commissioner made no finding on that issue. The reason for the absence of such a finding may be that the record will not support it. Complainant went on leave on July 22. Garfield started work on September 15, and Crain started work on September 17.


 In its brief, the commissioner suggests that to reject its legal conclusion will result in a loophole for employers to avoid the Oregon Family Leave Act. If, in fact, the commissioner is correct, that is a problem that can be addressed only by the legislature.